Citation Nr: 0934501	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for gouty arthritis.

4.  Entitlement to service connection for kidney disability.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1961 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2006.  A statement of the case was issued in February 
2007, and a substantive appeal was received in May 2007. 

In a May 2007 VA Form 9 the Veteran requested a hearing 
before the Board at the RO.  However, in July 2008 
correspondence the Veteran withdrew this hearing request. 


FINDINGS OF FACT

1.  Hyperthyroidism was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
hyperthyroidism otherwise related to such service.

2.  Heart disease was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
heart disease otherwise related to such service.

3.  Gouty arthritis was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
gouty arthritis otherwise related to such service.

4.  Kidney disability was not manifested during the Veteran's 
active duty service or for many years thereafter, nor is 
kidney disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  Hyperthyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§  1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Heart disease was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Gouty arthritis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, (2008).

4.  Kidney disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection for hyperthyroidism, heart disease, gouty 
arthritis, and kidney disability.  The Veteran asserts that 
these disorders were incurred as a result of his exposure to 
herbicides during military service.  Specifically, the 
Veteran concedes that he never set foot in Vietnam but argues 
that he was exposed to herbicides through his contact with 
shipmates who came aboard his vessel after setting foot in 
the Republic of Vietnam.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
heart disease and arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The Board notes that VA 
amended 38 C.F.R. § 3.309 (e) to include AL amyloidosis to 
the list of diseases associated with exposure to certain 
herbicide agents effective May 7, 2009.

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Factual Background

Service treatment records are silent for any complaints of, 
treatments for, and diagnoses of hyperthyroidism, heart 
disease, gouty arthritis, and kidney disability.  A July 1964 
report of medical examination shows that the neck and heart 
were clinically evaluated as normal.  Clinical evaluation of 
the genitourinary system was abnormal.  Upon clarification, 
however, it was noted that the Veteran had mild left 
varicocele, not considered disqualifying.  Reports of medical 
examinations from July 1968 to March 1976 show that the neck, 
heart and genitourinary system were clinically evaluated as 
normal.  In addition, there were no indications of either 
hyperthyroidism or gouty arthritis.  On dental health 
questionnaires from June 1977 to February 1981 the Veteran 
marked the appropriate boxes to deny kidney trouble and heart 
disease. 

The first indication of hyperthyroidism and gouty arthritis 
is a private treatment record from Total Remedies Corporation 
dated in June 2006 showing that the Veteran was seen for 
hyperthyroidism in 1998 and gouty arthritis in June 2006.  
The first indication of heart disease is a private treatment 
report dated in February 2004 showing dilated left ventricle 
with adequate contractility and systolic functions and aortic 
function.  The first evidence of a kidney disorder is a 
private urine analysis is dated in March 2004.    

Analysis

The Board finds that the preponderance of the evidence is 
against service connection for hyperthyroidism, heart 
disease, gouty arthritis, and a kidney disorder on a 
presumptive basis.  First, there is no evidence of any of 
these disorders within one year of service.  38 C.F.R. 
§ 3.307(a)(3).  As was stated earlier, the Veteran was not 
diagnosed with hyperthyroidism until 1998, gouty arthritis 
until June 2006, heart disease in February 2004, and a kidney 
disorder until March 2004.  Second, service records do not 
show that the Veteran served in Vietnam.  Thus, he is not 
entitled to the presumption under 38 C.F.R. § 3.307.  
Finally, even if there was evidence that the Veteran did 
serve in Vietnam, the Board notes that the Veteran has not 
been diagnosed with any disorder for which a presumption 
based on herbicide exposure is warranted under section 
3.309(e).  

The claim is also denied on a direct basis.  First, there is 
no evidence of hyperthyroidism, heart disease, gouty 
arthritis, or a kidney disorder during military service.  
Furthermore, there is no record of hyperthyroidism until 
1998, which is 17 years after service; for gouty arthritis 
until June 2006, which is 25 years after service; for heart 
disease until February 2004, which is 23 years after service; 
and for a kidney disorder until March 2004, which is 23 years 
after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, 
there is no medical evidence in the record that links the 
Veteran's hyperthyroidism, heart disease, gouty arthritis, or 
a kidney disorder to an incident of the Veteran's active 
military service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hyperthyroidism, heart disease, 
gouty arthritis, or a kidney disorder.  As the evidence is 
not in relative equipoise, the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board acknowledges the Veteran's assertions that he was 
exposed to Agent Orange in service when those who had set 
foot in the Republic of Vietnam came on board the ship.  He 
further asserts that this exposure has led to 
hyperthyroidism, heart disease, gouty arthritis, and kidney 
disability.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claims.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2006.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
  
VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board although 
he declined to do so.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA need not conduct an examination with respect to the 
service connection claims decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim. 38 C.F.R. § 
3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's hyperthyroidism, heart 
disease, gouty arthritis, and/or a kidney disorder and any 
incident of active duty.  Indeed, in view of the at least 17 
year gap between the claimed disorders and active duty, 
relating the Veteran's current disorders to his service would 
be entirely speculative. Therefore, there is no duty to 
provide an examination or a medical opinion. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.
  

ORDER

Service connection for hyperthyroidism is denied.

Service connection for heart disease is denied.

Service connection for gouty arthritis is denied.

Service connection for kidney disability is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


